Per Curiam.

The facts here indicate an intention on the part of the landlord and the tenant that tenant’s right to sublet and to replace any tenancy which existed at the time of the execution of the lease should be an integral part of the contract.
In order to obtain this right, necessary to the use to which tenant put the space in question with full knowledge and consent of the landlord, tenant agreed to a 50% rent increase from $1,800 to $2,700 per annum.
Under the circumstances here, in view of the clear intention of the parties as evidenced by the particular clause in the lease giving the tenant the right to sublet or replace any tenancy, and as further evidenced by the conduct of the parties up to the time that the controversy between them arose, it is fair to conclude that the right of the tenant to sublet was projected into the statutory tenancy.
The final order should be affirmed, with $25 costs.
Concur — Heoht, J. P., Steuer and Tilzer, JJ.
Final order affirmed, etc.